        Case 1:14-cv-00913-LTS-OTW Document 221 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SADIS & GOLDBERG, LLP,                                         :
                                                               :
                         Plaintiff,                            :   14-CV-913 (LTS) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
SUMANTA BANERJEE,
                                                               :
                         Defendant.                            :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed Defendant’s motion to seal and the challenged exhibits. The

motion to seal/redact is GRANTED as to specified portions of exhibits 25, 36-38, 43, 45-46, 88-

90, 93, 95, 126, 133, and 134. The motion is also GRANTED as to the designated birthdates

within exhibit 6 and the specific numbers only contained in the proposed redacted sections in

exhibit 87. Defendant’s motion is DENIED as to all other portions of exhibits 6 and 87. As the

Court is unable to seal only portions of a docket entry under the new sealing procedures, the

Clerk is respectfully directed to restrict viewing of the following filings to the parties and Court

personnel only:

    •    ECF 201

    •    ECF 202

Plaintiff is directed to review the ECF Rules & Instructions, section 6, and refile its submissions,

originally filed at ECF 201 and 202, with the granted redactions by January 6, 2020.
       Case 1:14-cv-00913-LTS-OTW Document 221 Filed 12/10/20 Page 2 of 2




        The Clerk is respectfully directed to close ECF 1971 and ECF 215.



        SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: December 10, 2020                                           Ona T. Wang
       New York, New York                                          United States Magistrate Judge




1
 In ECF 197, Defendant “notif[ied] the Court of [his] intent to request redactions of certain statements of the
Evidentiary transcript of March 3, 2020.” (ECF 197 at 1). Defendant made no additional submissions. To the extent
that the filing could be construed as a motion to seal the entire March 3, 2020 transcript, this request is denied.
